
	
		II
		111th CONGRESS
		1st Session
		S. 1290
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2009
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand the
		  income tax deduction for dependent care to include part-time students for
		  purposes of calculating earned income under the credit.
	
	
		1.Expansion of dependent care
			 credit
			(a)In
			 generalParagraph (7) of
			 section 21(e) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(7)Student
						(A)In
				generalThe term student means an individual who
				during each of 5 calendar months during the taxable year is—
							(i)a
				full-time student, or
							(ii)an eligible
				part-time student,
							at an
				educational organization.(B)Eligible
				part-time studentThe term eligible part-time
				student, with respect to any calendar month, means an individual who is
				enrolled during such month in at least 1/2 of the credit
				hours in which a full-time student in such individual's degree program would be
				enrolled during a comparable month.
						(C)Special
				ruleIn the case of an eligible part-time student, with respect
				to any calendar month—
							(i)In
				generalEach of the dollar amounts in subsection (d)(2) shall be
				reduced by the amount that bears the same ratio to such dollar amount as such
				student's applicable credit reduction amount bears to the number of credit
				hours in which a full-time student in such individual's degree program would be
				enrolled during a comparable month.
							(ii)Applicable
				credit reduction amountThe applicable credit reduction amount is
				the amount that is the excess of—
								(I)the number of
				credit hours in which a full-time student in the individual's degree program
				would be enrolled during a comparable month, over
								(II)the number of
				credit hours in which the individual is enrolled during such
				month.
								.
			(b)Conforming
			 amendmentParagraph (2) of section 21(d) of the Internal Revenue
			 Code of 1986 is amended by inserting (or an eligible part-time student,
			 subject to the rule under subsection (e)(7)(C)) after a
			 full-time student.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			
